DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.

Response to Arguments 	
 	The previously issued specification objection is hereby withdrawn in view of the amended claims.

 	The previously issued 35 U.S.C. § 112(a) rejections are withdrawn in view of the amended claims.

 	The Applicant’s arguments with respect to claims #1-18 in the reply filed on November 13, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

IDS
 	The IDS document(s) filed on March 11, 2021 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.

Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-18 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
 
	As to claim 1, the limitation “merely toward the sensor array” (emphasis added) is new matter.  Applicant’s published specification (“Spec.”) describes photon emission merely at See Spec. ¶¶ [0022], [0024], [0036].

	As to claim 10, the limitation “merely emitting photons downward upon contact” (emphasis added) is new matter.  Refer to claim 1. 
	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al. (U.S. Patent Publication No. 2014/0331875 A1), hereafter “Frye”, and further in view of R.M. Tyler et al. (“Red light emission from hybrid organic/inorganic quantum dot AC light emitting displays”), hereafter “Tyler”.  


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 

	As to claim 1, Frye teaches:
A system for producing a relief print image, comprising: an image capture component 252 to generate image data comprising an indication of at least a portion of a biometric object 118, 244, 276 as light from a light emitting layer received by a sensor array.  Frye teaches an image capture component 252 that includes an image sensor portion which is used to capture an image of a biometric object such as a fingerprint, through the conversion of photons into an electronic signal (“to generate image data comprising an indication of at least a portion of a biometric object as light from a light emitting layer”).  See Frye, ¶ [0021].

The image capture component comprising: the sensor array 252/402/502.  Frye teaches the image capture component 252 may include a thin film sensor array.  Id.  The thin film sensor array is also depicted as 306a + 306b, 402, 502 in FIGS. 3-5.  Frye also teaches a sensor array including charged couple devices (CCD).  Id. at ¶ [0033].  

Wherein the light emitting layer 200, 254 is operably disposed above the sensor array.  Frye teaches the light emitting layer 200, 254 disposed above the sensor array 252.  Id. at FIG. 2B.  

An image generation component 252 operably coupled with the image capture component to convert the image data into image data indicative of a biometric print image.  Frye teaches that 252 also produces an image using a photo current, converting detected photons into an electrical signal.  Id. at ¶ [0021]. 


		At the outset, the Examiner notes that “wherein the combination of quantum dots and binder is configured to provide recombination of an electron-hole pair of the quantum dots when exposed to an alternating current electric field to provide electroluminescence merely upon receipt of an electrical charge resulting from contact of the light emitting layer by one or more portions of a biometric object” (emphasis added) is similar to the conditional limitations discussed in Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met).  Although the limitations at issue in Schulhauser were rendered conditional by the recitation of “if”, there is no distinction between the recitation of “if” and the recitation of “when” recited in claim 1.  Thus, the broadest reasonable interpretation of claim 1 encompasses an image capture component to generate image data comprising an indication of at least a portion of a biometric object as light from a light emitting layer received by a sensor array, the image capture component comprising: the sensor array; and the light emitting layer film comprises quantum dots combined with a binder, wherein the light emitting layer is operably disposed above the sensor array, and an image generation component operably coupled with the image capture component to convert the image data into image data indicative of a biometric print image.

 		However, Frye does not teach a light emitting layer film operably comprises quantum dots combined with a binder.
		On the other hand, Tyler teaches a light emitting layer film comprising quantum dots combined with a binder “QD/MEH-PPV”.  See Tyler, FIG. 2.   
		One of ordinary skill in the art before the effective filing date would have recognized that the use of quantum dots combined with a binder for the light emitting layer film would yield the predictable result of enabling broadband luminescence.  Id. at col. 4 ll. 1-9.
 		As such, it would have obvious to one of ordinary skill in the art before the effective filing date to substitute the quantum dot with binder light emitting layer film as taught by Tyler for the fluorescent particle light emitting electroluminescent layer as taught by Frye.
 		Assuming arguendo that the conditional limitation is considered, Examiner notes that Frye teaches the use of an alternating current power source 214 and Tyler teaches the quantum dots with binder are responsive to an alternating current power source.  See Frye, ¶ [0019]; Tyler, col. 4 ll. 35-39, col. 6 ll. 18-20. 

 	As to claims 2 and 3, Tyler teaches CdSe quantum dots which are core-type.  See Tyler, col. 5 ll. 37-39.

 	As to claim 4, Frye teaches a CCD or CMOS.  See Frye, ¶ [0033].

 	As to claim 5, Frye teaches a plurality of sensor arrays 306a, 306b and an image stitching component 304.

 	As to claim 6, Frye teaches a sensor array substrate 510.

 	As to claim 7, Frye teaches the light emitting layer comprising one or more polarizing layers, light shielding pattern layers, and adherence layers.  Id. at ¶ [0044].

 	As to claim 8, Frye teaches the light emitting layer 504 disposed over a substrate 508, and the substrate disposed over the sensor array 502.

 	As to claim 9, Frye teaches a protective layer 506.

 	As to claim 10, Frye teaches:
A biometric sensor device, comprising: a luminescent layer 112, 200, 254.  Frye teaches the luminescent layer 254 in FIG. 2B may include the luminescent element 200 of FIG. 2A, which includes electroluminescent layer 112 of FIG. 1.  Id. at ¶ [0021].  

An image capture component 252 disposed beneath the luminescent layer 200, 254.

		At the outset, the Examiner notes that “wherein the combination of quantum dots and binder is configured to provide recombination of an electron-hole pair of the quantum dots when exposed to an alternating current electric field to provide luminescence merely upon receipt of an electrical charge resulting from contact of the luminescent layer by one or more portions of a biometric object” (emphasis added) is similar to the conditional limitations discussed in Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met).  Although the limitations at issue in Schulhauser were rendered conditional by the recitation of “if”, there is no distinction between the recitation of “if” and the recitation of “when” recited in claim 10.  Thus, the broadest reasonable interpretation of claim 10 encompasses a luminescent layer comprising a film that operably comprises quantum dots dispersed in a binder and an image capture component disposed beneath the luminescent layer.  
 		Furthermore the subsequent claim 10 limitations “the luminescent layer merely emitting photons downward upon contact from the one or more portions of the biometric object; and . . . to convert at least a portion of the photons emitted into data indicative of an image comprising a representation of at least a portion of the one or more portions of the biometric object” are not given patentable weight because they only occur if the condition precedent “when exposed to an alternating current” leading to recombination and emitting photons transpires. 

		On the other hand, Tyler teaches a light emitting layer film comprising quantum dots dispersed in a binder “QD/MEH-PPV”.  See Tyler, FIG. 2.   
		One of ordinary skill in the art before the effective filing date would have recognized that the use of quantum dots combined with a binder for the light emitting layer film would yield the predictable result of enabling broadband luminescence.  Id. at col. 4 ll. 1-9.
 		As such, it would have obvious to one of ordinary skill in the art before the effective filing date to substitute the quantum dot with binder light emitting layer film as taught by Tyler for the fluorescent particle light emitting electroluminescent layer as taught by Frye.
 		Assuming arguendo that the conditional limitation is considered, Examiner notes that Frye teaches the use of an alternating current power source 214 and Tyler teaches the quantum dots with binder are responsive to an alternating current power source.  See Frye, ¶ [0019]; Tyler, col. 4 ll. 35-39, col. 6 ll. 18-20. 

 	As to claims 11 and 12, Tyler teaches CdSe quantum dots which are core-type.  See Tyler, col. 5 ll. 37-39.

 	As to claim 13, Frye teaches the luminescent layer 112, 200, 254 disposed over at least a portion of a touch screen layer 256, and configured to emit photons 280 toward the layer upon contact from the biometric object 276.  See Frye, ¶ [0024], FIG. 2B.

 	As to claim 14, Frye teaches the luminescent layer 112, 200, 254 may include electroluminescent particles such as fluorescent particles 204 therein.  Id. at ¶ [0018].  Tyler teaches the use of an electroluminescent layer comprising quantum dots combined with a binder.  See Tyler, FIG. 2.

 	As to claim 15, Frye teaches a dielectric layer 114 above the luminescent layer 112, 200, 254.  See Frye, FIG. 1.

 	As to claim 16, Frye teaches the cover layer 506, may comprise a shielding layer, wherein the cover layer is located above the luminescent layer 504, wherein the luminescent layer 504 corresponds to 112, 200, 254.  Id. at ¶ [0045], FIG. 5.

 	As to claim 17, Frye teaches a protective layer 506 disposed over the luminescent layer 504, wherein the luminescent layer 504 corresponds to 112, 200, 254.  Id.

 	As to claim 18, Frye teaches the image capture component communicatively coupled with image processors to generate an image representing the biometric object from the data indicative of the image, and the use of digital processing to generate said image.  Id. at ¶¶ [0021], [0058], FIG. 3. 




Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829